Citation Nr: 1331520	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  05-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a disability manifested by severed tendons.       

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for traumatic brain and head injury.   

5.  Entitlement to service connection for a nerve disability of the left leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from January 1975 to August 1976.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Anchorage, Alaska.                 

In July 2007, September 2009, and November 2012, the Board remanded this case for additional development.  The purposes of these remands have been met and the case is ready for appellate consideration.  

In a waiver from the Veteran's representative, Disabled American Veterans (DAV), dated in April 2013, the DAV stated that they did not have any additional evidence to submit that was pertinent to the Veteran's claims.  Thus, the DAV requested that the Veteran's case be immediately forwarded to the Board.  The DAV stated that if additional evidence was submitted at a later time, they waived initial RO consideration.  See  38 C.F.R. § 20.1304 (c )(2013).  In May 2013, the Board received letters from the Veteran and his daughter.  In the letters, they essentially made contentions that were duplicative of previous contentions already documented in the claims file.  Thus, in light of the foregoing, and in consideration that the DAV had waived initial RO consideration of any additional evidence submitted to the Board after April 2013, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2013).





FINDINGS OF FACT

1.  There is no competent evidence of record showing a current diagnosis of a disability manifested by severed tendons.     

2.  A cervical spine disability, to include degenerative arthritis of the cervical spine, was not manifest during active service, arthritis was not manifest within the first post-service year, and a cervical spine disability, to include degenerative arthritis of the cervical spine, is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A lumbar spine disability, to include degenerative arthritis of the lumbar spine, was not manifest during active service, arthritis was not manifest within the first post-service year, and a lumbar spine disability, to include degenerative arthritis of the lumbar spine, is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  The Veteran does not currently have a traumatic brain and head injury that is etiologically related to his period of active service.

5.  The Veteran's nerve disability of the left leg, currently diagnosed as left sciatic dysfunction, is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a disability manifested by severed tendons is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).
   





2.  A cervical spine disability, to include degenerative arthritis of the cervical spine, was not incurred or aggravated in service, nor may arthritis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A lumbar spine disability, to include degenerative arthritis of the lumbar spine, was not incurred or aggravated in service, nor may arthritis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Service connection for traumatic brain and head injury is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

5.  Service connection for nerve disability of the left leg, to include left sciatic dysfunction, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through July 2003 and October 2007 notice letters, the Veteran and his representative were notified of the information and evidence needed to substantiate the Veteran's claims of entitlement to service connection for a disability manifested by severed tendons, a cervical spine disability, a lumbar spine disability, traumatic brain and head injury, and for a nerve disability of the left leg.  The October 2007 letter was issued pursuant to the Board's July 2007 remand instructions to ensure that the Veteran was provided sufficient notification.  The October 2007 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated most recently in an April 2013 supplemental statement of the case (SSOC), which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2003 and October 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.



There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The additional development requested pursuant to the duty to assist in the Board's July 2007, September 2009, and November 2012 remands has been substantially complied with to the extent possible.  

In this regard, the Veteran's available service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Anchorage, Alaska.  Records from multiple private treatment providers identified by the Veteran have also been obtained. Notably, the Veteran's records were obtained from the Office of Workers'  Comp Programs of the Department of Labor.  Other potential records identified by the Veteran could not be obtained.  As to records from the Social Security Administration (SSA), in October 2008, the SSA informed VA that medical records could not be located.  A record request was also made to Elmendorf Air Force Base. The response was that no records were available pertaining to the Veteran.  The Board notes, however, that the claims file does contain records from Elmendorf Air Force Base that the Veteran submitted in August 2003.  Moreover, the Veteran indicated there may be service treatment records from facilities when he was stationed in Germany (Grafenwoehr and Kirch Goins).  In March 2010, the National Personnel Records Center (NPRC) indicated that all of the Veteran's service treatment records had been forwarded to VA in April 1994, which was when he had filed another claim.  The Veteran has been notified of the results of the these records requests pursuant to 38 C.F.R. § 3.159(e) and the Board finds that a remand for additional records requests is not necessary as further requests would be futile.

With respect to an examination, the RO did not provide the Veteran with an examination regarding his claim for service connection for a disability manifested by severed tendons.  In addition, no medical opinion was obtained with respect to the Veteran's claimed disorder.  Regarding the Veteran's claimed disability manifested by severed tendons, the Board finds that a VA examination is not necessary to decide that claim as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id. at 81.

As discussed in greater detail below, there is no competent evidence that the Veteran has a current diagnosis of a disability manifested by severed tendons.  The evidence of record shows that in July 1997, the Veteran was cleaning a fish with a knife when it entered the dorsal aspect of the metacarpal phalangeal joint from the radial side which resulted in a laceration of the extensor tendon.  He subsequently underwent surgery for repair.  There is no evidence of record showing that he currently experiences any residuals of that severed tendon.  There is also no evidence showing that he currently has a disability manifested by severed tendons.  Therefore, the first factor in determining whether a medical examination is necessary is not satisfied and the Board declines to afford the Veteran an examination.

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability.  In this case, the Veteran has not submitted any medical evidence showing a current diagnosis of a disability manifested by severed tendons.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.



In regard to the Veteran's remaining claims, pursuant to the November 2012 remand, the Veteran underwent VA examinations in December 2012 and April 2013 that were pertinent to such claims.  In the December 2012 VA examination, the examiner diagnosed the Veteran with traumatic brain injury and linked it to an alleged in-service traumatic brain injury.  However, as explained further below, because the Board finds the Veteran's contention of an in-service brain/head injury to not be credible, the examiner's opinion also lacks credibility.  In addition, in April 2013, the Veteran received a VA examination which was thorough in nature and adequate for the purposes of deciding the claims for service connection for a cervical spine disability, a lumbar spine disability, and a nerve disability of the left leg.  Based on review of the claims folder and interview and evaluation of the Veteran, the examiner concluded that the Veteran's degenerative arthritis of the cervical and lumbar spine, and his left sciatic dysfunction, were not related to the Veteran's period of active service.  The Veteran's arthritis was linked to post-employment and age, and his left sciatic dysfunction was linked to a post-service accident that occurred in 1997.  These opinions were supported by adequate rationale and are deemed sufficient for the purpose of this adjudication.  VA has no further duty to provide an examination or medical opinion. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (c ) (4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds that the RO has complied with the instructions from the Board's July 2007, September 2009, and November 2012 remands, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."   Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id.   

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

The evidence of record is negative for a current diagnosis of a disability manifested by severed tendons.  However, the evidence shows that the Veteran has a current cervical spine disability, diagnosed as degenerative arthritis of the cervical spine, and a current lumbar spine disability, diagnosed as degenerative arthritis of the lumbar spine.  Arthritis is defined as a chronic disease in section 3.309(a).  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply to this aspect of the service connection claim and the claim may be supported by evidence of a continuity of symptomatology after service. 

Arthritis is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran's diagnosed traumatic brain and head injury and nerve disability of the left leg, currently diagnosed as left sciatic dysfunction, are not "chronic disease(s)" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply and, as such, the Veteran is not permitted to show continuity of symptomatology since his service as an alternative means of etiologically linking the aforementioned disabilities to his military service.  See Walker, supra.  

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Factual Background

The Veteran's personnel records show that he served in U.S. Army from January 1975 to August 1976.  While he was in the military, he was stationed in Germany from June 1975 to August 1976.  In a Memorandum for the Record, dated in March 1976, it was noted that the Veteran had been suspected as a drug abuser.  When confronted, the Veteran was very candid to include a description of how he used heroin and what it cost to buy.  The Veteran indicated that he was not addicted and had no difficulty handling heroin on an infrequent basis.  According to the Veteran, he was very cautious in his use of heroin and never used it on post.  The Veteran stated that he would discontinue his use of heroin because he wanted an honorable discharge.  The Memorandum was signed by the Veteran.  It was recommended that the Veteran be discharged from service under the provisions of Chapter 16, AR 635-200 because of drug abuse, with an honorable discharge certificate.  The Veteran was subsequently discharged and the character of his discharge was honorable.  

The Veteran's service treatment records are negative for any complaints or findings of severed tendons, a cervical spine disability, to include degenerative arthritis of the cervical spine, a lumbar spine disability, to include degenerative arthritis of the lumbar spine, and/or a nerve disability of the left leg, to include left sciatic dysfunction.  The records reflect that in December 1974, the Veteran underwent a pre-enlistment examination.  In response to the question of whether he had ever had or if he currently had a head injury, swollen or painful joints, arthritis, rheumatism, or bursitis, recurrent back pain, and/or neuritis, the Veteran responded "no."  The Veteran's upper and lower extremities, and spine and other musculoskeletal system, were all clinically evaluated as "normal."  The Veteran was clinically evaluated as "normal" for neurologic purposes.  In July 1976, the Veteran underwent a separation examination.  In response to the question of whether he had ever had or if he currently had swollen or painful joints, arthritis, rheumatism, or bursitis, recurrent back pain, and/or neuritis, the Veteran responded "no."  In response to the question of whether he had ever had or if he currently had a head injury, he indicated "yes."  The examiner noted that the Veteran had a laceration of his scalp at age 5 and his "head stitched up at age 6?"  In addition, the Veteran had skin grafted onto the tip of a cut off finger at age 10 with his finger sewn back on at age 15.  The Veteran's upper and lower extremities, and spine and other musculoskeletal system, were all clinically evaluated as "normal."  He was clinically evaluated as "normal" for neurologic purposes.  The examiner indicated that the Veteran had a circumference scar on his right middle finger and a scar in the frontal to occiptal area.      

A private medical record shows that in September 1990, the Veteran sought treatment for a "constellation of symptoms."   He stated that he had experienced physical problems since he developed an ulcer in 1985.  According to the Veteran, soon after his ulcer, he developed "arthritis" in his joints, including his low back.  He indicated that his joint pain interfered with his work as a fisherman.  The physical examination showed that the Veteran's neck was supple and there was no mass or adenopathy appreciated.  Range of motion of the lumbar spine was normal with no pain or tenderness.  In regard to an impression, the examiner stated that he saw no evidence for arthritis.  According to the examiner, the Veteran had arthralgias.    

VAMC outpatient treatment records reflect that in September 1993, the Veteran was treated for complaints of back pain.  He stated that approximately 7 months ago, he developed a "kink" in the middle of his back.  The diagnosis was back pain.  

In December 1993, the Veteran underwent a VA examination.  He stated that he was given an early discharge from the military because he was "too young."  According to the Veteran, because he entered the military at age 17, he was too young to serve and was given an early discharge.  In regard to past medical history, the Veteran indicated that at age 6 or less, he fell from his bicycle and received stitches on his scalp.  He further noted that in 1975 while he was in the military, he injured his tongue while in a tank when his head hit a steering bar.  He did not believe that he had experienced "trouble with it since."  Upon physical examination, the Veteran had full range of motion of his neck.  The Veteran's back was unremarkable with no paraspinous muscular spasm.  No diagnoses were provided.     

Private medical records show that in February 1994, the Veteran underwent a MRI of his lumbar spine for recurrent pain.  The MRI was reported to show loss of signal and diminution in disc space height at the L5-S1 level.  There was no associated annular bulging at that level.  More proximal lumbar intervertebral disc spaces were preserved.  The vertebral bodies were intact and were in good alignment.  No paravertebral soft tissue abnormalities were apparent.  The impression was of evidence of desiccation of disc material without annular bulging or frank disc herniation at the L5-S1 level.  The study was otherwise unremarkable.      



In a private operative report, dated in July 1997, it was noted that the Veteran was cleaning a fish with a knife when it entered the dorsal aspect of the metacarpal phalangeal joint from the radial side which resulted in a laceration of the extensor tendon.  He subsequently underwent surgery for repair.       

Private medical records show that in October 1997, the Veteran sought treatment for a work-related accident.  He had been working as an equipment operator for the Department of Army in Public Works at Fort Richardson.  According to the Veteran, he was well until May 1997, when he fell directly onto a piece of concrete.  He landed on his perineum and injured his anus and left testicle.  He later developed groin and left lower extremity pain.  He was examined by J.M.J., M.D.  Following the physical examination, the diagnoses were the following: (1) pelvic floor trauma as a consequence of a fall, and (2) mild sciatic nerve irritation as a consequence of his injury.  In a subsequent private medical statement from Dr. J.M.J., dated in September 2001, Dr. J. stated that over the next four years following the 1997 injury, he treated the Veteran for continued perineal and leg pain.  Dr. J. indicated that the Veteran had pelvic floor trauma with sciatic nerve contusion and persistent chronic sciatic pain.  He opined that the Veteran's present problem was a direct consequence of his industrial injury in May 1997.  Dr. J.'s statement was provided in relation to the Veteran's Workers' Compensation claim.  

Private medical records show that in January 2002, the Veteran presented himself to the Emergency Room one week after he slipped and fell on some ice and struck the back of his head.  He described feeling like he nearly blacked out, but he did not have any bleeding from his scalp or from his ears, nose, or mouth after the injury.  A few days after the accident, he developed blurred vision and headaches.  He gave a history of having several closed head injuries as a child.  He also noted that he was disabled from an injury to his left perianal area that had left him with neuropathic pain and weakness in his left leg.  The Veteran further stated that he had arthritis in his thoracic and cervical spine.  X-rays were ordered of the Veteran's cervical spine.  The x-rays were reported to show the following: (1) old fracture in the dorsal spinous process of C4, (2) soft tissue ossification posteriorly in the nuchal ligament compatible with previous trauma, (3) mild disk space narrowing at C4-5, and (4) mild right torticollis.  A CT scan was also taken of the Veteran's head.  The CT scan was reported to be normal.   

In a private medical report, dated in July 2002, it was noted that the Veteran had been referred for chronic back and neck pain.  The Veteran also indicated that he had numbness, tingling, and shooting pain from his left leg to his toes.  The examiner noted that the Veteran had a sciatic nerve injury with a fall in 1997 and subsequently developed neuropathic pain.  The examiner reported that the Veteran had experienced numerous head injuries.  The Veteran's first head injury occurred when he was 5 years old and was hit by a car on his bicycle.  He was in a coma for a month and had to relearn how to talk.  In January 2002, the Veteran fell on the ice and was treated for a head injury.  The Veteran also had polyarthritis and juvenile arthritis.  Following the physical examination, the pertinent diagnoses were the following: (1) sciatic nerve injury from 1997, with current radiculopathy in the left leg, (2) cervical degenerative disk disease, (3) lumbar degenerative disk disease, (4) old C4 fracture of spinous process, (5) status post traumatic brain injury as a child, (6) numerous head injuries, most recent in January 2002, and (7) polyarthralgias by history.     

In March 2003, the Veteran filed claims for service connection for a "broken neck/head injury" that began in 1961, arthritis that began in 1972, severed tendons that began in 1972, a nerve disability of the left leg that began in 1997, degenerative disc disease of the lumbar spine that began in 1961, and a traumatic brain injury that began in 1961.  The Veteran contended that in-service running with full packs, sleep deprivation, poor diet, and bouncing around in military vehicles and tanks, caused or aggravated his ongoing health problems.       

VAMC outpatient treatment records show that in April 2003, the Veteran underwent an evaluation.  It was noted that the Veteran had a history of cervical C4 spinous process fracture and chronic neck pain, and low back pain with left sciatic nerve injury in 1997 with subtle signs of left sciatic/tibeal nerve injury.  The pain in the left leg appeared to have been the result of the Veteran falling on his perineum.  Since then, he had continued numbness, tingling, and shooting pain from the left perineum down the posterior leg and the lateral foot with numbness in the 4-5th toes with tingling across the remainder.  The Veteran had several head injuries dating back to 5 years of age.  He was hit by a car and was in a coma for a month.  In addition, he was in a motor vehicle accident at age 4 and thrown from the car.  Moreover, in 2002, he fell on some ice and hit the back of his head with resultant headaches and diplopia.  The Veteran had resultant C4 spinous process fracture with degenerative joint disease of the cervical spine and hypomobility.  Following the physical examination, the pertinent diagnosis was chronic pain.     

In a letter from the Veteran's daughter, dated in August 2003, she stated that she had consulted with her father in order to present his contentions.  She indicated that when her father was 17 years old, he got into some kind of trouble (the Veteran refused to provide details) and his mother was told that if she gave her permission to let him enter the military, the charges would be dismissed.  The Veteran's mother gave her permission and he was inducted into the military.  According to the Veteran, he took an entrance examination and failed.  He was told that he had to retake the test.  When he tried to take the test again, they had "a ringer" take the test for him.  The Veteran's daughter stated that according to the SSA, the Veteran's learning and memory difficulties bordered on mental retardation and were caused by his head injury when he was a very young child.  She indicated that after the Veteran's head injury, he was in an upper body cast for a long time.  According to the Veteran's daughter, being placed in a body cast seemed more consistent with a neck and/or spinal injury instead of just a head injury.  Thus, she noted that she was not sure whether the Veteran broke his neck at the same time he injured his head as a child or if he broke his neck due to one of the following incidents during service.  According to the Veteran's daughter, while the Veteran was in the military, he was given a "blanket party" for punishment because he did not complete a task.  He was zipped in his sleeping bag and beaten by his superiors.  He was medivaced for treatment.  On another occasion, the Veteran was in a tank when it was shot at and he was medivaced for treatment.  According to the Veteran, his mouth was stitched up on the inside and he was treated for a concussion.  The Veteran stated that he was removed from his unit and placed in isolation from other soldiers for approximately two weeks.           



In December 2012, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  According to the examiner, the Veteran reported two significant head traumas.  The first occurred before kindergarten when he was hit by a drunk driver while riding his bike.  The Veteran indicated that he did not know if he lost consciousness.  According to the Veteran, he was placed in a full body cast.  He was not able to provide any more details.  The second incident occurred in 1976 while he was in the military.  According to the Veteran, he was a gunner in a tank when a spotlight was shone on him and there was a "white flash."  The Veteran reported that he had a "brief" loss of consciousness.  He did not remember getting any treatment.  The examiner stated that in regard to symptoms, the Veteran had complaints of fatigue, memory impairment, and decreased attention and concentration.  Following the examination, the examiner diagnosed the Veteran with traumatic brain injury, multiple, mild, and cognitive disorder, not otherwise specified (NOS).  The examiner opined that it was at least as likely as not that some of the Veteran's symptoms were related to the traumatic brain injury which occurred on active duty.  The examiner noted that it was unlikely that the traumatic brain injury which occurred on active duty was fully responsible for all of the Veteran's cognitive problems.  As a consequence, the examiner referred the Veteran for neuropsychological testing to see if it would provide clarification of the diagnosis.  Although the Veteran was subsequently scheduled for a neuropsychological appointment, he refused to attend and cancelled the appointment.          

A VA examination was conducted in April 2013.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, when he was 5 years old, he was hit by a car while riding a bicycle and sustained severe head injuries and polytrauma.  He indicated that he was in a "body cast" and unconscious for an undetermined period of time.  The Veteran reported that his recovery took "years" and he had to learn how to walk and talk again.  He noted that he joined the military when he was 17 years old.  According to the Veteran, his tenure was short because his tank "was blown up with me inside."  The Veteran stated that after the tank incident, he was asked to sign some papers.  When he refused, he was beaten up by a group of soldiers and was subsequently sent home.  The examiner stated that a review of the evidence of record showed that in January 2002, the Veteran fell on some ice and was treated for head injuries.  An x-ray showed an old C4 fracture.  The Veteran had polyarthritis and juvenile arthritis.  In addition, the evidence of record showed multiple post-service work injuries.  The Veteran worked as a commercial fisherman from 1979 to 1990 and sustained multiple injuries to his back, knees, wrists, and hands while working in the crab industry.  He also worked as a heavy equipment operator from 1972 to 1997 and sustained multiple occupational injuries.  Specifically, in 1997, he suffered a work-related injury that left him with a permanent injury to his left sciatic nerve.  He filed a workers' compensation claim and received benefits.  After his 1997 injury to his back and pelvis resulted in permanent left sciatic dysfunction, he stopped working.        

At the time of the examination, the Veteran had x-rays taken of his cervical and lumbar spine.  The cervical spine x-rays were interpreted as showing minimal to mild intervertebral disc space narrowing with minimal osseous degenerative changes to the cervical spine.  The lumbar spine x-rays were reported to show mild to moderate multilevel degenerative changes to the lumbar spine.  

Following the physical examination, the pertinent diagnoses were degenerative arthritic changes of the cervical spine, degenerative changes of the lumbar spine, and left sciatic dysfunction as a residual from a 1997 injury to the sciatic nerve.  The examiner opined that the it was less likely than not (less than 50 percent probability) that the Veteran's arthritis of the cervical spine and arthritis of the lumbar spine were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records were silent regarding any traumatic event or treatment provided for a neck and/or back injury or dysfunction.  The Veteran's arthritis of the cervical and lumbar spine was not caused by or a result of his military service.  His arthritis was most likely related to a combination of his polyarthritis (since age 15), polytrauma to the joints and spinal segments during his many years working as a commercial fisherman and heavy equipment operator, together with the natural and normal progression of age.  The examiner further opined that left sciatic dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that per evidence of record and per the Veteran's statements, the condition claimed as a peripheral nerve condition, currently diagnosed as left sciatic dysfunction, clearly and unmistakable was incurred during the course of the Veteran's civilian employment when he fell on the job and injured his hip/pelvis and back.  He filed a workers' compensation injury report in 1997.  The examiner noted that the Veteran's service treatment records were silent regarding any traumatic event or treatment provided for left sciatic nerve injury or dysfunction.  According to the examiner, the claimed condition, currently diagnosed as left sciatic nerve dysfunction,  was not caused by or a result of the Veteran's military service.         

In a letter from the Veteran, dated in May 2013, he stated that he was discharged from the military for medical reasons.  Specifically, he indicated that he was discharged due to his continuing need to use pain medications to control his chronic pain from the injuries he incurred during service.  


IV. Analysis

A. Severed Tendons

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instant case, there is no competent evidence showing a current diagnosis of a disability manifested by severed tendons.  The evidence of record shows that in July 1997, the Veteran was cleaning a fish with a knife when it entered the dorsal aspect of the metacarpal phalangeal joint from the radial side which resulted in a laceration of the extensor tendon.  He subsequently underwent surgery for repair.  There is no evidence of record showing that he currently experiences any residuals of that severed tendon.  There is also no evidence showing that he currently has a disability manifested by severed tendons.   

The only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has a disability manifested by severed tendons.  In his initial March 2003 claim, he noted that he had severed tendons since 1972, which would have been before his entrance into the military.  However, in a May 2013 statement, the Veteran stated that his tendon repair did not occur during his period of service.  Nevertheless, he indicated that he was not sure if he was having "memory issues" and if so, he wanted to "go with [his] original argument."    

The Veteran's service treatment records are negative for any complaints or findings of severed tendons.  In this regard, the Veteran has made no specific allegation as to in-service treatment for severed tendons.  The only evidence of record showing a severed tendon is in July 1997, over 21 years after his discharge.  More importantly, there is no evidence showing that he currently has any residuals of the July 1997 severed tendon.  There is also no evidence showing that he has a disability manifested by severed tendons.  

While the Veteran may be competent to describe severed tendons, he is not competent to give an opinion as to whether he has an underlying disability manifested by severed tendons.  That issue involves highly complex medical questions concerning an internal physical process.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  Here, the Veteran's lay opinion that he has an underlying disability manifested by severed tendons is not competent evidence and cannot be considered as evidence favorable to his claim.

In light of the above, given that there is no competent evidence of record of a current disability manifested by severed tendons, the Board finds that there is a preponderance of evidence against the Veteran's claim and that the claim must be denied.



In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as there is a preponderance of evidence against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Cervical and Lumbar Spine Disabilities, 
and Traumatic Brain and Head Injury

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claims for service connection for a cervical spine disability, to include degenerative arthritis of the cervical spine; a lumbar spine disability, to include degenerative arthritis of the lumbar spine; and for traumatic brain and head injury.     

At the outset, the Board recognizes that there have been statements as to whether the Veteran had arthritis, polyarthritis, and/or juvenile arthritis prior to his entry into the military.  In a private medical report, dated in July 2002, it was noted that the Veteran had a history of juvenile arthritis with polyarthritis.  In the April 2013 VA examination report, the examiner stated that the Veteran had juvenile arthritis and had experienced polyarthritis since age 15.  The Veteran has also alleged that he injured his head numerous times and broke his neck on one occasion prior to his entrance into the military.  When he first filed his claim, he noted that he had a "broken neck/head injury" in 1961, approximately 14 years prior to his entrance into the military.  In a letter from his daughter, dated in August 2003, she stated that it was possible that the Veteran broke his neck when he experienced head injuries as a child but she was not sure.  In a private medical report, dated in July 2002, it was indicated that the Veteran was status post traumatic brain injury as a child.    



A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder").

In this case, no objective evidence, including any contemporaneous evidence, has been submitted which specifically shows that the Veteran was diagnosed with arthritis, polyarthritis, and/or juvenile arthritis prior to his entrance into the military.  Arthritis is diagnosed on the basis of clinical and x-ray examinations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity).  Given that arthritis must be objectively confirmed by x-ray, the Board notes that there is no objective x-ray documentation of arthritis, polyarthritis, and/or juvenile arthritis prior to the Veteran's period of active service.  The Board also notes that upon the Veteran's December 1974 pre-enlistment examination, he denied any arthritis.  

In regard to the Veteran's alleged broken neck prior to his entrance into the military, the Board recognizes that x-rays taken in January 2002 of the Veteran's cervical spine were reported to show an old fracture in the dorsal spinous process of C4.  However, these x-rays do not provide clear and unmistakable evidence that such a cervical fracture occurred prior to the Veteran's entrance into the military.  Given that the x-rays were taken in January 2002, approximately 27 years after the Veteran was inducted into the military, it is unknown when the fracture occurred.  It could have occurred at any time prior to January 2002, either before, during, or after the Veteran's military service.  

The Veteran is certainly competent to testify that he injured his head and broke his neck prior to his entrance into service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau, supra ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  However, his statements regarding the alleged head injuries and broken neck have been inconsistent.  The Veteran has noted that when he was a child, he experienced numerous head injuries.  He contends that he broke his neck at the same time he experienced a head injury.  Nevertheless, his descriptions of the alleged head injuries have varied.  The Board recognizes that upon the Veteran's July 1976 separation examination, he stated that he had a history of a head injury; specifically a laceration of his scalp at age 5 and his head stitched up at age 6.  In addition, in a December 1993 VA examination report, he stated that at age 6 or less, he fell from his bicycle and received stitches on his scalp.  On the other hand, in a private medical report, dated in July 2002, he noted that his first head injury occurred when he was 5 years old and was hit by a car on his bicycle.  According to the Veteran, he was in a coma for a month and had to relearn how to talk.  Moreover, VAMC outpatient treatment records show that in April 2003, the Veteran stated that when he was 4 years old, he was in a motor vehicle accident and thrown from the car.  Furthermore, in the December 2012 VA examination report, the Veteran stated that when he was very young, he was hit by a drunk driver while riding his bike.  According to the Veteran, he was placed in a full body cast.  The Board also notes that the Veteran's daughter has provided a statement regarding the Veteran's alleged neck injury.  In the August 2003 letter, she indicated that the Veteran experienced a head injury as a very young child and was subsequently placed in an upper body cast for a long time.  She noted that being placed in a body cast seemed more consistent with a neck and/or spinal injury instead of just a head injury.  Thus, she reported that she was not sure if the Veteran broke his neck at the same time he injured his head as a child or if he broke his neck during service.         



In light of the above and the inconsistencies of the Veteran's statements, the Board finds his statements asserting that he experienced numerous head injuries and broke his neck prior to his entrance into the military, to lack credibility and are without probative value.  See e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements     

In December 1974, the Veteran underwent a pre-enlistment examination.  At that time, he denied any history of a head injury.  The Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."  He was also clinically evaluated as "normal" for neurologic purposes.  Thus, in light of the above, the Board observes that there is no clear and unmistakable evidence of record showing that the Veteran had been diagnosed with arthritis, polyarthritis, and/or juvenile arthritis prior to his enlistment.  In addition, there is no clear and unmistakable medical evidence of record showing that the Veteran had a traumatic head injury or a cervical spine disability, to include a broken neck, prior to his enlistment.  Accordingly, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner, supra.  In other words, the Board must presume that the Veteran entered service in sound condition.  Therefore, the pertinent questions in this case are whether the Veteran's currently diagnosed cervical and lumbar spine disabilities, diagnosed as degenerative arthritis of the cervical and lumbar spine, and his currently diagnosed traumatic brain and head injury, are related to his period of active service.

In this case, the Veteran contends that he injured his neck and back, and brain/head while he was in the military, specifically during two alleged incidents.  The Veteran maintains that during service, he was given a "blanket party" where he was beaten by his superiors and injured his neck, back, and/or brain/head.  According to the Veteran, he was subsequently medivaced for treatment.  He also alleges that he injured his neck, back, and/or brain/head while he was in a tank.  The Veteran states that he was again medivaced for treatment after the tank incident.  He essentially maintains that due to these in-service neck, back, and brain/head injuries, he developed arthritis in his neck and back, and currently experiences residuals of his brain/head injury.  

The Veteran's service treatment records are negative for any findings that the Veteran injured his neck, back, and/or brain/head during service.  The records also do not show that he was beaten by his superiors, involved in a tank accident, or medivaced anywhere for treatment.  In the Veteran's July 1976 separation examination, the Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."  He was also clinically evaluated as "normal" for neurologic purposes.  Although the examiner noted that the Veteran had a scar in the frontal to occiptal area, there was no indication that such scar was due to a brain/head injury.  In addition, the scar in and of itself does not establish that the Veteran experienced a brain/head injury during service.  

In light of the above, the Board finds that the objective evidence of record is against the Veteran's allegations that he injured his neck, back, and brain/head when he was beaten by his superiors and during a tank accident.  The service treatment records are negative for such injuries.  In addition, the Veteran has alleged that he was discharged from the military due to his continuing need to use pain medications to control his chronic pain from the injuries he incurred during service.  He has also alleged that he was discharged from the service because he was too young and that the military had accepted him at age 17, which was not allowed.  However, a review of the Veteran's personnel records clearly show that the sole reason for the Veteran's discharge was his drug use, specifically his use of heroin.  Such undermines the veracity of his statements.      

The Board also notes that the Veteran has given inconsistent statements regarding his alleged in-service tank accident.  In a December 1993 VA examination report, although the Veteran stated that he hit his head in a tank during service, he noted that he only injured his tongue at the time of the accident.  In the letter from the Veteran's daughter, she noted that according to the Veteran, he was shot at when he was in the tank and medivaced for treatment.  The Veteran stated that his mouth was stitched up on the inside and he was treated for a concussion.  In the December 2012 VA examination report, the Veteran indicated that when he was in the tank, a spotlight was shone on him and there was a "white flash."  He noted that he had a "brief" loss of consciousness.  He did not remember getting any treatment.  Moreover, in the April 2013 VA examination report, the Veteran stated that when he was in the tank, it blew up.  In addition to these inconsistencies, the Veteran did not provide a detailed account of exactly how he injured his neck and back during the alleged in-service tank incident.         

In October 1983, the Veteran filed his first claim for VA disability benefits.  However, at that time, he filed claims for service connection for ulcers and prostate problems.  He did not raise any contention that he also had neck and back disabiities, and/or brain/head injuries.  It was not until March 2003, over 26 years after his discharge from the military, that the Veteran raised the contention that during service, he experienced neck, back, and brain/head injuries.  If he had experienced such injuries, it is reasonable to expect that he would have made those allegations much sooner, including when he initially filed claims for VA disability benefits in October 1983.  In addition, when he filed his claim for a brain/head injury in March 2003, the evidence of record clearly shows that he had experienced a head injury in January 2002, approximately one year prior, when he slipped and fell on some ice and struck his head.  Thus, the foregoing undermines the veracity of his statements and shows interest and bias in the Veteran's contentions related to his claim for VA benefits.   

In light of the above, the evidence contains many inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds his statements asserting that he injured his neck, back, and brain/head during service, while competent, they lack credibility and are without probative value.  See e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

With respect to the Veteran's claims for service connection for cervical and lumbar spine disabilities, the first x-ray evidence of arthritis of the lumbar spine is in February 1994, over 17 years after the Veteran's discharge.  In addition, the first x-ray evidence of arthritis of the cervical spine is in January 2002, over 25 years after the Veteran's discharge.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].  

The Board also notes that, as there is no medical evidence of arthritis of the cervical spine or arthritis of the lumbar spine within one year subsequent to service discharge, the presumptive provisions for this disease found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

The Board recognizes that the Veteran has a current cervical spine disability, diagnosed as degenerative arthritis of the cervical spine, and a current lumbar spine disability, diagnosed as degenerative arthritis of the lumbar spine.  However, there is no competent and credible evidence of record of a nexus between the Veteran's currently diagnosed cervical and lumbar spine disabilities and any incident of service.  

In this case, the only competent medical opinion that addresses the contended causal relationship is from the VA clinician who examined the Veteran in April 2013, and his opinion weighs against the claims.  In the April 2013 VA examination report, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's arthritis of the cervical spine and arthritis of the lumbar spine were incurred in or caused by any in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records were silent regarding any traumatic event or treatment provided for a neck and/or back injury or dysfunction.  According to the examiner, the Veteran's arthritis was most likely related to a combination of his polyarthritis (since age 15), polytrauma to the joints and spinal segments during his many years working as a commercial fisherman and heavy equipment operator, together with the natural and normal progression of age.  Although the examiner referred to the Veteran's claimed pre-existing polyarthritis, the Board has determined that the presumption of soundness has not been rebutted and that the Veteran entered service in sound condition.  Thus, the examiner should not have considered the claimed pre-existing polyarthritis.  However, the examiner did not only link the Veteran's arthritis to the claimed pre-existing polyarthritis; he also linked it to the Veteran's post-service employment and age.  Thus, the Board finds this opinion is persuasive and assigns it great probative weight.  This opinion opposes, rather than supports, the claims.

The Veteran has provided no medical opinions supporting his claims.  The only evidence supporting the Veteran's claims is his own lay evidence that he has cervical and lumbar spine disabilities, currently diagnosed as degenerative arthritis of the cervical and lumbar spine, that are related to his period of service.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  The Veteran is certainly competent to testify as to symptoms such as neck and back pain.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  The Veteran is not competent in this instance to opine that his cervical spine arthritis and lumbar spine arthritis are related to his service because that is a complex medical question that requires medical expertise and training.  Specifically, degenerative arthritis is diagnosed on the basis of clinical and x-ray examinations.  Specialized education and/or training are required for a determination as to such diagnosis or to determine the etiology of arthritis.  Here, the Veteran has no such training or credentials. Absent such credentials, the Veteran is unable to provide a competent opinion as to medical causation.  See 38 C.F.R. § 1.59(a)(2).  In addition, as stated above, the Board does not consider the Veteran's account of in-service neck and back injuries to be credible.  Thus, any statements from the Veteran alleging that his currently diagnosed arthritis of the cervical and lumbar spine is related to such alleged in-service events is not probative evidence.    



As for continuity of symptomatology since service, the Veteran has not made any specific allegations of continuity of symptomatology since service.  Even if the Veteran had alleged that he developed chronic pain in his neck and back during service and continued to experience such pain after his discharge, he is not competent to determine the underlying cause of that neck and back pain, i.e., arthritis of the neck and back.  As explained above, without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion on a medical matter, such as etiology of his cervical and lumbar spine disabilities, because this requires medical expertise.  See Jandreau, supra.  Therefore, the Veteran's statements are not considered competent evidence and do not serve to link these disabiities to service.

With respect to the Veteran's claim for service connection for traumatic brain and head injury, the Board recognizes that in the December 2012 VA examination report, the examiner diagnosed the Veteran with traumatic brain injury and linked it to his claimed in-service traumatic brain injury.  The Board notes that a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 171 (2005), wherein the Court held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  See e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report not credible only if the Board rejects the statements of the veteran).  Here, as explained above, the Board finds that the Veteran's reported history of in-service brain/head injury to be not credible.  Therefore, although the examiner from the December 2012 VA examination noted that he had reviewed the Veteran's claims file, he did not acknowledge that the Veteran's service treatment records are negative for an in-service traumatic brain injury.  Rather, the examiner referred to the Veteran's alleged in-service tank incident when the traumatic brain injury supposedly occurred.  Given that such reference was not based on a full factual foundation, the Board finds that any opinion by the December 2012 VA examiner linking the Veteran's diagnosed traumatic brain injury to service, to include the alleged in-service tank incident, lacks credibility, and is therefore without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

In light of the above, the Board finds that there is no credible evidence of record which links the Veteran's traumatic brain/head injury to the Veteran's period of active military service.  

In this case, due consideration has been given to the Veteran's statements.  To the extent that he maintains that his currently diagnosed traumatic brain/head injury is related to his period of active military service, the Board notes that as a layperson, the Veteran has not been shown to possess the training or credential needed to render a competent opinion as to medical causation in this case.  See Jandreau, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his currently diagnosed traumatic brain/head injury and his period of active service.  In addition, given that the Board does not consider the Veteran's account of an in-service brain/head injury to be credible, any statement from the Veteran alleging that his currently diagnosed traumatic brain/head injury is related to such an in-service event is not probative evidence.

In light of the above, the Board concludes that there is a preponderance of evidence against the Veteran's claims for service connection for a cervical spine disability, to include degenerative arthritis of the cervical spine, a lumbar spine disability, to include degenerative arthritis of the lumbar spine, and traumatic brain and head injury.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




C. Nerve Disability of the Left Leg

Based on the record, the Board finds that service connection for nerve disability of the left leg, to include left sciatic dysfunction, is not warranted.  Although the Veteran is diagnosed with a nerve disability of the left leg, currently diagnosed as left sciatic dysfunction, the overall weight of the evidence is against a finding that this condition is etiologically related to service.

The Veteran's service treatment records are negative for any complaints or findings of a nerve disability of the left leg, to include left sciatic dysfunction.  In addition, at the time of the Veteran's July 1976 separation examination, the Veteran's lower extremities were clinically evaluated as "normal."

The first medical evidence of a nerve disability of the left leg is in October 1997, over 21 years after the Veteran's discharge.  Private medical records show that in October 1997, the Veteran was treated for a work-related accident.  In May 1997, the Veteran had fallen down onto a piece of concrete and landed on his perineum.  He later developed left lower extremity pain.  At the time of the October 1997 evaluation, he was diagnosed with mild sciatic nerve irritation as a consequence of his injury.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, supra.  

In this case, the only competent medical opinion that addresses the contended causal relationship is from the VA clinician who examined the Veteran in April 2013, and his opinion weighs against the claim.  In the April 2013 VA examination report, the examiner opined that the Veteran's currently diagnosed left sciatic dysfunction was not related to his period of active service.  Rather, the examiner linked the Veteran's left sciatic dysfunction to the Veteran's 1997 work-related injury when he fell and injured his hip/pelvis and back.  This opinion opposes, rather than supports, the claim.

The Board has considered the Veteran's own statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's currently diagnosed left sciatic dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

The preponderance of the evidence is against finding that the Veteran has a nerve disability of the left leg, to include left sciatic dysfunction, that is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim


ORDER

Entitlement to service connection for a disability manifested by severed tendons is denied.      

Entitlement to service connection for a cervical spine disability, to include degenerative arthritis of the cervical spine, is denied.

Entitlement to service connection for a lumbar spine disability, to include degenerative arthritis of the lumbar spine, is denied.

Entitlement to service connection for traumatic brain and head injury is denied.   

Entitlement to service connection for a nerve disability of the left leg, to include left sciatic dysfunction, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


